Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group III in the reply filed on 8 February 2021 is acknowledged.
Claims 1, 2, 6 ,7, 11, 12, 16, 17, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 February 2021.
Information Disclosure Statement
The information disclosure statement filed 8 October 2021 is acknowledged and considered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. India 201741012687, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither foreign application provides explicit or implicit support for itraconazole.  Consequently the effective filing date of the instant application is 28 November 2016.
Claim Objections
Claim 37 is objected to because of the following informalities:  it recites an intended use: “for the treatment of fungal infections, candidiasis and oral infectious diseases”.  This language does not limit the use of the pharmaceutical composition.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 33, 34, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed prodrug concept is unclear because neither the claims nor the specification provide clear metes and bounds with respect to what is considered a prodrug (page 44, paragraph [0041]).  The end-product of the process under physiological conditions is not specified clearly.  

    PNG
    media_image1.png
    120
    633
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REMENAR (Journal of the American Chemical Society, 2003, 125, 8456-8457).  Remenar describes compounds 2b-2f (page 8456) and pharmaceutical compositions comprising the same (page 8457, first column, third paragraph; page 8457, figure 2).  Compounds 2b-2f are the succinic acid, L-malic acid, L-tartaric acid, D-tartaric acid and the DL-tartaric acid cocrystals of cis-itraconazole respectively.

    PNG
    media_image2.png
    176
    388
    media_image2.png
    Greyscale

Claim(s) 28, 33, 34, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REMENAR (WO 03/101392, published 11 December 2003).  Remenar describes the phosphoric acid, fumaric acid, and benzenesulfonic acid cocrystals of cis-itrazconazole (page 50, table 1).  Pharmaceutical compositions comprising the same are described (page 38, line 4 to page 47, line 6).   

    PNG
    media_image3.png
    257
    553
    media_image3.png
    Greyscale

28 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUMAR (Journal of Heterocyclic Chemistry, 2013, 50, 490-495).  Remenar describes compounds 1a-1c (page 490) and pharmaceutical compositions comprising the same (page 493, second column, paragraph 5 to page 494, column 2, paragraph 1).  Compounds 1a-1c are the nitric acid, sulfuric acid, and toluenesulfonic acid cocrystals of itraconazole.  

    PNG
    media_image4.png
    145
    359
    media_image4.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 28, 33, 34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 21, 33, 45, and 54 of copending Application No. 16/463940 (reference application; US PGPub 20200361874). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of reference claim 54 are encompassed by the specified claims of the instant application.  The parent compound is the same and the anion is –O2C-ethylene-O-[(CH2-O-C(O)-heptyl]2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 28, 33, 34 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699